DETAILED ACTION
	Claims 48 and 50-78 are pending.  Of these, claims 56 and 63-65 are withdrawn as directed to nonelected species.  Therefore, claims 48, 50-55, 57-62, and 66-78 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The claim objection is withdrawn in view of the amendment.
The 112(b) rejection is withdrawn in part in view of the amendment and maintained in part.
The 103 rejections are maintained and expanded to include newly added claim 78.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 58 recites that the API exhibits “a poor supersaturation state.”  This recitation renders the claim indefinite, because it is unknown how low the supersaturation state must be in order to qualify as “poor” in the context of the claim.  The Office was unable to locate any definition of “poor” in the specification, nor does the prior art provide an art accepted definition of “low” in this context.  Clarification is required.  
 Response to Applicant’s Arguments
Applicant argues that paragraphs 115-128 of the specification provide definitions for the language used in the claim as amended.
In response, the Office has reviewed the specification including paragraphs 115-128, but was unable to locate a definition for “poor supersaturation state.”  Therefore, the rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48-49, 54-55, 57-62 and 66-77 are rejected under 35 U.S.C. 103 as unpatentable over Chen et al. (US Pat. Pub. 2012/0225118) in view of Shah et al. (Journal of Pharmacuetical Sciences, Vol. 102, No. 3, March 2013).
As to claims 48-49, 54-55, 57-62 and 66-77, Chen discloses a formulation for improving the bioavailability of a poorly water soluble API, the formulation comprising the API and a substantially water insoluble matrix forming material, wherein the API forms a solid dispersion in the matrix and is substantially free of the original crystalline form (paragraph 4), and specifically may be 99.99% or more amorphous by weight and wherein the material is devoid of long range order of the positions of the atoms (paragraph 77), which is viewed as  being completely amorphous and/or form a completely homogeneous mixture as recited by claims 48 and 77, since the present specification discloses “completely amorphous” as meaning less than 5% crystallinity (page 20, 1st paragraph).  The foregoing references to crystallinity and amorphous structure in Chen are with respect to the API, while claims 48-49 and 77 also require that the overall composition comprising both the API and the protein based excipients is homogeneous and amorphous.  Chen, however, teaches that the overall composition is an amorphous composition (paragraph 88), and paragraph 77 defines “amorphous” in a manner that reads on the ranges given for heterogeneity and crystallinity recited by the claims.  The  water insoluble matrix forming material comprises an excipient such as a protein such as whey (i.e., the elected species of protein based excipient (claim 57) and which comprises lactalbumin which is more than 500 amino acids in length in length which is within the ranges of claims 48,  54-55, and 77)(paragraphs 41 and 44).  Chen discloses specific embodiments wherein the mass ratio of API to excipient is within the ranges of claims 48, 69-72, and 77; e.g., Example 2 discloses the use of a mass ratio of about 11%.  
Regarding claims 66-68, the amorphous solid dispersion is in the form of particles that may have a diameter of less than 50 microns (paragraph 26), which encompasses or overlaps the ranges recited by these claims.  
As to claims 73-74 and 75-76, the formulation may be a tablet, capsule, or lozenge, all of which are solid dosage forms of claim 73 containing a predetermined amounts of API sufficient for one use and which is suitable for unit dose packaging such as a blister pack (paragraph 90).  
As to claims 48-49, 54-55, 57-62 and 66-77, Chen does not further expressly disclose that the poorly water soluble API is the elected species, vemurafenib.  
Shah discloses that vemurafenib is a practically insoluble drug (and one which the skilled artisan would recognize possesses the low solubility of claims 58-59 and is a class II, III, or IV API of claims 60-62), but that its solubility can be improved by converting it into an amorphous solid dispersion (see Abstract).
As to claims 48-49, 54-55, 57-62 and 66-77, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the formulation of Chen by selecting vemurafenib as the API, since Chen does not limit the identity of the API which is formulated as an amorphous dispersion so as to improve its bioavailability, and Shah expressly discloses vemurafenib as an insoluble drug that benefits from formulation as an amorphous solid dispersion so as to improve its solubility, such that the skilled artisan reasonably would have expected that the bioavailability of vemurafenib could be improved by selecting it as the poorly soluble API for incorporation into the amorphous solid dispersion of Chen. Such a modification is merely the substitution of one prior art element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Claims 50-53 and 78 are rejected under 35 U.S.C. 103 as unpatentable over Chen et al. (US Pat. Pub. 2012/0225118) in view of Shah et al. (Journal of Pharmacuetical Sciences, Vol. 102, No. 3, March 2013) as applied to claims 48-49, 54-55, 57-62 and 66-77 above, and further in view of Sutton et al. (US Pat. Pub. 2004/0175328; of record in IDS).
The teachings of Chen and Shah are relied upon as discussed above.  Chen further teaches the preparation of compositions comprising a protein such as zein as the matrix via a spray drying process (paragraph 82 and Example 2) and that the compositions taught therein may be powdered, free flowing formulations (paragraph 88).  Neither Chen nor Shah further expressly disclose that the protein based excipient is not denaturized or retains its biological activity as recited by claims 50-53 and 78.
Sutton discloses the use of microparticles as therapeutic vehicles for an active agent (paragraph 2), and discloses the use of heat sensitive materials such as proteins such as HSA for use in generating the microparticles (paragraph 18).  Sutton teaches that the proteins used for the microparticles are non-denatured since they are produced by spray drying which gives rise to little denaturation, and that the method results in microcapsules that are free flowing powders (paragraphs 20-21).
As to claims 50-53 and 78, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the formulation of Chen and Shah as combined supra by using the whey protein in its completely undenatured, completely biologically active form, since Sutton promotes the use of proteins in their active, undenatured form when used as carriers in pharmaceutical compositions and teaches that such proteins can be kept undenatured by formulating the composition using a spray drying process, which also a process that is taught by Chen itself, such that the skilled artisan would have had a motivation to use proteins in their completely undenatured, biologically active form in the compositions of Chen.  
Response to Applicant’s Arguments
Applicant argues that Chen fails to teach or suggest a formulation wherein the protein based excipient and the API are both completely amorphous and/or form a completely homogeneous mixture as required by the claims as amended.  Applicant has submitted the Lobmann declaration in support of this argument.  The Lobmann declaration concludes that the thermogram depicted in Figure 1F of Chen shows “residual” crystallinity of the itraconazole in the formulation.  The Vergauwen declaration concurs with the conclusion of the Lobmann declaration, and further provides experimental data relating to several inventive formulations, showing that they are completely homogeneous and amorphous solid dispersions.
In response, and as noted in the rejection, the present specification provides at page 20 a definition of what “completely amorphous” means in the context of the invention:

    PNG
    media_image1.png
    331
    1046
    media_image1.png
    Greyscale

The definition unambiguously states that a formulation having less than 5% crystallinity is considered “completely amorphous,” and as such is within the scope of the claims as amended.  
Therefore, while the submitted declarations assert that Chen discloses an embodiment of a formulation wherein the API appears to possess “residual” crystallinity, resolving the issue of the patentability of the claims in view of the cited art turns not on whether the Chen compositions possess any crystallinity, but rather whether they possess an amount of crystallinity that is less than 5%.  The Office has reviewed the Lobmann and Vergauwen declarations carefully, but could not locate any evidence or discussion pertaining to the issue of whether the Chen embodiment whose thermogram is depicted in Figure 1F possesses a crystallinity that is “completely amorphous” as that term is defined by the present specification.  
The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  In light of Chen’s teaching, however, that the formulations taught therein may be amorphous, and its defining of “amorphous” as being from 50-99.99% amorphous (as acknowledged by Applicant at page 9, 3rd paragraph of the present response, and which reads on the “less than 5% crystallinity” definition of the present specification), the Chen formulations are viewed as capable of possessing a crystallinity of less than 5% based upon the evidence that is currently of record, such that the 103 rejections are maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645